Not for Publication in West’s Federal Reporter -
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-1976

              IN RE: CUMBERLAND INVESTMENT CORPORATION,

                                 Debtor.
                            _________________

                            HAROLD F. CHORNEY,

                                 Appellant,

                                       v.

                   REPUBLIC CREDIT CORPORATION I,

                                  Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                    Before

                         Boudin, Chief Judge,
                   Campbell, Senior Circuit Judge,
                      and Lipez, Circuit Judge.



     Harold F. Chorney on brief pro se.
     Justin T. Shay and Cameron & Mittleman LLP on brief for
appellee.


                               June 20, 2003
     Per Curiam.   We have jurisdiction over this appeal because

the notice of appeal was filed within thirty days of the district

court's   order    disposing    of    appellant's    motion     for

"reconsideration," a motion we think properly construed as "a

motion to alter or amend the judgement under Rule 59."   See Fed. R.

App. P. 4(a)(4)(A)(iv)

     Reviewing the judgment below in light of the record on appeal

and the arguments in appellant's brief, we affirm the district

court's summary dismissal of this appeal from an order of the

bankruptcy court for reasons of lack of standing and the barring

effect of prior final orders and judgments.

     Affirmed.




                               -2-